                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LATONIA MANN,                                     )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )           Case No. 4:18-CV-01046-NCC
                                                  )
MISSOURI IN HOME SERVICES, LLC,                   )
                                                  )
            Defendant.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Missouri In Home Services, LLC’s1

(“Defendant”) “Motion for Sanctions for Plaintiff’s Failure to Appear at Deposition” (Doc. 42)

and the Parties’ Consent Motion to Amend Case Management Order (Doc. 41). On

September 27, 2019, the Parties filed a Consent Motion to Amend the Case Management Order

requesting a fifteen-day extension to the discovery deadline and the dispositive motions deadline

(Id.). In support of their consent motion, the Parties indicated that Defendant needed additional

time to obtain Plaintiff’s medical records from a certain medical provider (Id.). On October 1,

2019, Defendant filed its “Motion for Sanctions for Plaintiff’s Failure to Appear at Deposition”

(Doc. 42). In its Motion, Defendant indicates that Plaintiff’s deposition was scheduled for

September 30, 2019, but neither she nor her counsel appeared at the deposition (Id.). Defendant

further asserts that both defense counsel and his office attempted to personally call Plaintiff’s

counsel but that no one answered the phone and counsel’s voicemail was full (Id.). Defendant

notes that defense counsel did not receive any communication from Plaintiff’s counsel regarding



       1
        Defendant continues to incorrectly include former Defendant Missouri Home Therapy,
LLC in its filings. Defendant Missouri Home Therapy, LLC was dismissed from this action
upon Plaintiff’s filing of her Amended Complaint, excluding Defendant Missouri Home
Therapy, LLC (See Doc. 33).
counsel’s unavailability (Doc. 42). In light of the serious nature of Defendant’s motion and the

prior representations to the Court regarding Plaintiff’s unavailability (See Docs. 38, 39),

       IT IS HEREBY ORDERED that the Parties’ Consent Motion to Amend Case

Management Order (Doc. 41) is GRANTED, in part and DENIED, in part. The discovery

deadline and the dispositive motions deadlines are stayed pending resolution of Defendant’s

Motion. The Court will issue an amended case management order at that time.

       IT IS FURTHER ORDERED that Plaintiff shall respond to Defendant Missouri In

Home Services, LLC’s “Motion for Sanctions for Plaintiff’s Failure to Appear at Deposition”

(Doc. 42) on or before October 8, 2019. In his response, Plaintiff’s counsel shall indicate

whether he has been able to discuss the serious nature of Defendant’s Motion with Plaintiff. The

Court may set the Motion for hearing at a later date.

Dated this 4th day of October, 2019.


                                                          /s/ Noelle C. Collins
                                                        NOELLE C. COLLINS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                 2
